Case 1:11-cr-00083-TWP-MJD Document 179 Filed 08/10/20 Page 1 of 2 PageID #: 971




                             UNITED STATES DISTRICT COURT
                               for the Southern District of the Indiana

 United States of America                 )
          v.                              )                Case No. 1:11-cr-83-TWP-MJD-01
 Charles T. Black                         )                USM No. 10055-028

                                                                    Mario Garcia
 Date of Previous Judgment: 01/23/2013                              Defendant's Attorney

        Order for Sentence Reduction Pursuant to Section 603(b) of the First Step Act of 2018

 Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons ☐ the attorney for the
 Government, or ☐ the Court for a modification of the imposed term of imprisonment based on the
 provisions of Compassionate Release, pursuant to 18 U.S.C. § 3582(c), having considered such motion,
 and taking into account the First Step Act of 2018, the factors set forth in § 3553(a), and applicable policy
 statements issued by the Sentencing Commission,

 IT IS ORDERED that the motion is:

 ☐ DENIED ☒ GRANTED and the defendant’s previously imposed sentence of imprisonment (as
 reflected in the last judgment issued) of 180 months is reduced to Time Served as of August 10, 2020.

 I. COURT DETERMINATION OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018:

 Previous Sentence Imposed: 180 months            Amended Sentence: Time Served as of August 10, 2020
 Supervised Release Term Imposed: 5 years          Amended Supervised Release Term: 5 years

 II. SENTENCE RELATIVE TO AMENDED TERMS:

 ☐ Conditions of supervised release set forth in judgment are to remain in effect.
 ☒ Conditions of supervised release set forth in judgment are to remain in effect, with the following
 modifications:

         1. Because he is being released from a facility with active COVID-19 cases, immediately upon
         release, Mr. Black is ORDERED to home quarantine for a minimum of 14 days.

         2. Mr. Black is further ORDERED to comply with any further period of quarantine
         directed by medical staff and/or any state or local health authority.

         3. The first year of Mr. Black's supervised release will be served under conditions of home
         detention with GPS monitoring with permission to leave his residence for employment and
         medical and other necessary reasons upon approval from his probation officer's approval.

 III. ADDITIONAL COMMENTS:

 The Court finds that the defendant has exhausted all administrative rights to appeal with the Bureau of
 Prisons. And, there are extraordinary and compelling reasons that warrant this reduction.
Case 1:11-cr-00083-TWP-MJD Document 179 Filed 08/10/20 Page 2 of 2 PageID #: 972




 Charles T. Black
 Page 2
 First Step Act of 2018

 Except as provided above, all provisions of the judgment dated 01/23/2013 shall remain in effect.

 IT IS SO ORDERED.

 Order Date: 8/10/2020




 Distribution:

 Mario Garcia
 BRATTAIN MINNIX GARCIA
 mario@bmgindy.com

 Barry D. Glickman
 UNITED STATES ATTORNEY'S OFFICE
 barry.glickman@usdoj.gov

 Brian L. Reitz
 UNITED STATES ATTORNEY'S OFFICE
 brian.reitz@usdoj.gov

 United States Probation Office

 United States Marshals Service
